Citation Nr: 1647924	
Decision Date: 12/23/16    Archive Date: 01/06/17

DOCKET NO.  12-30 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a deviated nasal septum.  

2.  Entitlement to service connection for a deviated nasal septum.  

3.  Entitlement to service connection for residuals of an uvulopalatopharyngoplasty (a throat disability).  

4.  Entitlement to service connection for a neck (cervical spine) disability.

5.  Entitlement to service connection for a back (lumbar spine) disability.

6.  Entitlement to service connection for a bilateral shoulder disability.

7.  Entitlement to service connection for a bilateral arm disability.

8.  Entitlement to service connection for obstructive sleep apnea (OSA).

9.  Entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Army from April 1953 to April 1955.  

This appeal to the Board of Veterans' Appeals (Board) arises from rating decisions of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans' Affairs (VA). 

In August 2016, a travel board hearing was held before the undersigned Veteran's Law Judge.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c). 38 U.S.C.A. § 7107 (a)(2) (West 2014). 

The issues of entitlement to service connection for residuals of an uvulopalatopharyngoplasty (a throat disability), bilateral arm, bilateral shoulder, lumbar spine and heart disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for deviated nasal septum was last denied in a July 1955 rating decision which was not appealed.  

2. The evidence added to the record with regard to deviated nasal septum since the July 1955 rating decision is not cumulative or redundant, relates to an unsubstantiated fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

3.  Deviated nasal septum is as likely as not attributable to service.  

4.  A cervical spine disability is as likely as not attributable to service. 

5.  Obstructive sleep apnea is as likely as not attributable to service.


CONCLUSIONS OF LAW

1.  The July 1955 rating decision denying service connection for a deviated nasal septum is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 3.104 (2016).

2.  New and material evidence to reopen the claim for service connection for a deviated nasal septum has been received and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156 (a), 3.159 (2016).

3.  The criteria for service connection for a deviated nasal septum are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  

4.  The criteria for service connection for a cervical spine disability are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  

5.  The criteria for service connection for obstructive sleep apnea are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A (a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In light of the favorable decision to grant the Veteran's claims to reopen and for service connection, any deficiency as to VA's duties to notify and assist, pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), is rendered moot.

Claim to Reopen- Deviated Nasal Septum

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343, 1347 (2000).  In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  

The Veteran appeals the denial to reopen the claim for entitlement to service connection for a deviated nasal septum.  In a July 1955 rating decision, service connection was denied.  The RO found that the condition was a constitutional or developmental abnormality and not a disability under the law.  The Veteran did not appeal that decision or submit new and material evidence within one year of the decision.  The decision became final.

After reviewing all of the evidence of record available at the time of the July 1955 rating decision and in light of the evidence received since that decision to include the Veteran's statements discussing his participation in boxing competitions during service, the favorable opinions of Dr. Pitocchi and Dr. Mosberg, and the finding of the March 2011 VA examiner that the severe right nasal septal deviation in his opinion was too extreme to have been a developmental condition and is more the type seen in boxers, the Board finds that the new evidence raises a reasonable possibility of substantiating the appellant's claim of entitlement to service connection.  Accordingly, the claim is reopened.

Service Connection-Deviated Nasal Septum, Sleep Apnea and Cervical Spine

The Veteran appeals the denial of service connection for a deviated nasal septum, obstructive sleep apnea and a cervical spine disability.  Service connection may be established for disability resulting from personal injury incurred or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

After weighing the evidence, the Board finds in favor of the Veteran's claims for service connection for a deviated nasal septum, obstructive sleep apnea and a cervical spine disability.  To that end, the Veteran argues that his deviated nasal septum and cervical spine disability are the result of his participation in boxing matches during service and that his obstructive sleep apnea is the result of a severely deviated nasal septum causing nasal obstruction.  He claims that before discharge from service he complained of nose and neck problems and was told that it was his tonsils.  He reports continued pain and trouble with his neck, nose and shoulders post service.  

Available service treatment records show that during the April 1955 separation examination a history was noted of occasional difficulty breathing secondary to deviated septum.  When examined shortly after separation in June 1955, the VA ear, nose and throat examination revealed the nasal septum was slightly deviated to the right with slight obstruction.  Deviated nasal septum due to unknown cause was diagnosed.  

In a December 2010 opinion, private examiner Dr. Pitocchi noted that the Veteran was in the military from 1954 to 1956.  As part of his service, Dr. Pitocchi stated that the Veteran was a boxer who boxed at a high level but had to quit boxing due to swelling in the head, neck and shoulder resulting in neck thickening.  According to Dr. Pitocchi, the Veteran was misdiagnosed as having tonsillitis and underwent surgery which resulted in throat closure and scarring and that he eventually had to have an uvulectomy.  Due to repeated trauma to the head and neck, he stated the Veteran has developed a constellation of disorders including cervical spine disease status post cervical spine surgery about 10 years ago, he has sleep apnea due to small airway treated with CPAP and he has a pacemaker and carotid sinus hypersensitivity which is related to neck trauma.  He also has residual symptoms of dysphagia.  He opined that these disorders are service related.  

The March 2011 VA examiner diagnosed severe traumatic right nasal septal deviation most likely the result of nasal trauma in the military as a result of boxing for the Veteran's Army unit causing right inferior turbinate hypertrophy, complete obstruction of the right nasal passage and causing obstructive sleep apnea not corrected by palatine tonsillectomy in the military or the uvulopalatopharyngoplasty.  The VA examiner found the Veteran to be a very sincere and credible historian.  He also found that the severe right nasal septal deviation, in his opinion, was too extreme to have been a developmental condition and is more the type seen in boxers.  

In December 2012, Dr. Pitocchi noted that he examined the Veteran that day and found a deviated nasal septum.  The Veteran's nose was visibly deviated to the left, even externally he said.  When he examined the Veteran's oropharynx he had scarring related to prior uvulopalatal pharyngeoplasty which occurred in the 1950s.  Dr. Pitocchi stated that his opinion was not based on a transcription of a medical history but his review of the Veteran's present status, including multiple imaging studies.  

Private examiner, Dr. Mosberg found in January 2013 that the Veteran clearly has significant septal deviation, turbinate hypertrophy and nasal airway restriction that was clearly in part traumatic by history.  He suspected that the severity of the Veteran's sleep apnea was due in part to severe nasal airway restriction.  He opined that there was clear service connected disorder of the head and neck, particularly nasal trauma related to boxing.  

Here, the Veteran has presented lay evidence showing his participation in boxing competitions during service and he reports continued problems with his nose, sleep and neck since that time.  The Veteran is competent to report neck, sleep and nose problems and the circumstances surrounding such.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board also finds he has presented credible statements regarding the onset and continuity of his disabilities.  The Veteran's statements in conjunction with the opinions of Dr. Pitocchi, Dr. Mosberg and the March 2011 VA examiner more than support the claims.  As the evidence supports the claims for service connection for a deviated nasal septum, obstructive sleep apnea and a cervical spine disability, the claims are granted.  


ORDER

New and material evidence has been received; the application to reopen the claim for entitlement to service connection for a deviated nasal septum is granted.

Entitlement to service connection for a deviated nasal septum is granted. 

Entitlement to service connection for obstructive sleep apnea is granted.

Entitlement to service connection for a neck (cervical spine) disability is granted.  


REMAND

The Veteran appeals the denial of service connection for residuals of an uvulopalatopharyngoplasty (a throat disability).  Available service treatment records show that the Veteran complained of mild congestion of the throat during his April 1955 separation examination.  The separation examination revealed abnormal findings for the throat and mouth.  At that time, the Veteran reported he had chronic sore throat which was relieved by local medication.  He noted occasional difficulty in breathing secondary to deviated septum.  

In a June 1955 VA examination, the Veteran reported a history of frequent sore throats for the past several years which were worse during the winter months.  

In the February 2007 VA examination, the VA examiner noted that the Veteran reported chronic complaints of throat irritation and swelling status post a tonsillectomy.  She stated that a review of available service treatment records are
silent regarding complaints, evaluations or treatments for chronic throat swelling or other throat symptoms.  The VA examiner found that there were no records available of the Veteran s uvulopalatopharyngoplasty procedure but noted that most likely the procedure was done to relieve the Veteran's sleep apnea symptoms.  Due to the lack of objective evidence, the VA examiner could not say that the Veteran's subjective complaints of throat irritation and swelling were the result of his service connected condition of residuals of tonsillectomy.  

In December 2010, Dr. Pitocchi expressed that the Veteran has residual symptoms of dysphagia, a sensation of food going down the wrong way when he swallows, shortness of breath due to upper airway constriction, and chronic hoarseness and choking.  He opined that these disorders are service related.  

While the Veteran was afforded a VA examination on this matter in February 2007, the VA examiner was unable to render an opinion.  The Board also notes that the record is still unclear as to the exact nature and extent of the Veteran's throat disability.  In light of in service manifestations, the complaints of throat problems shortly after separation and the opinion of Dr. Pitocchi, the Board finds that another VA examination is necessary to address the merits of the Veteran's claim.  

The Veteran also appeals the denial of service connection for a bilateral arm, bilateral shoulder, lumbar spine and heart disability.  He reports that during service he was a member of the boxing team and he received thousands of blows to his face, neck, shoulders and body while fighting.  

The Veteran argues that his current disabilities of the arms, shoulders, lumbar spine and heart are due to his participation in boxing competitions during service.  It is also noted that in December 2012 Dr. Pitocchi stated that the Veteran had a pacemaker implanted for carotid sinus hypersensitivity, and that he had mild plaque in the left/right internal carotid arteries which in his opinion was related to recurrent neck traumas.

The Veteran has not been afforded a VA examination(s) addressing the relation, if any, between his current disabilities and service.  VA has a duty to assist claimants in obtaining the evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes obtaining a medical examination or opinion if one is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  As the Veteran has not been afforded a VA examination in relation to his claims for service connection on these matters, a remand is warranted.  On remand, ongoing VA and private treatment record should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims folder all VA treatment records for the Veteran dated from September 2016 to the present.  All attempts to obtain these records must be documented in the claims file.

2. Thereafter, schedule the Veteran for a VA examination to determine if he has a throat disability that is related to his service and/or his service connected residuals of tonsillectomy.  The claims file must be made available to the examiner in conjunction with the examination.

The examiner is requested to identify all current throat disability(ies) diagnosed at the examination, or diagnosed in the record.  Thereafter, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current throat disability began in service, was caused by service, or is otherwise related to service.  

If the above opinion is negative, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed throat disability was caused and/or aggravated by his service-connected residuals of tonsillectomy.  

Aggravation is defined as a permanent worsening beyond the natural course of the disability.

A complete rationale must be provided for all opinions offered.

3. Schedule the Veteran for a VA examination to address the nature and etiology of any diagnosed arm, shoulder and lumbar spine disability.  The claims file must be made available to the examiner in conjunction with the examination.  

After examination and review of the record, the examiner is request to offer an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's current arm, shoulder and/or lumbar spine disability began in service, were caused by service, or are otherwise related to service

If the above opinion is negative, then the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed shoulder disability was caused and/or aggravated by his service-connected cervical spine disability.  

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

A complete rationale must be provided for all opinions offered.  

4. Schedule the Veteran for a VA examination to address the nature and etiology of any diagnosed heart disability.  The claims file must be made available to the examiner in conjunction with the examination.  

After examination and review of the record, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability ore more) that the Veteran's current heart disability began in service, was caused by service, or is otherwise related to service.  

If the above opinion is negative, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed heart disability was caused and/or aggravated by his service-connected cervical spine disability.

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

A complete rationale must be provided for all opinions offered.

5.  Upon completion of the above requested development and any additional development deemed appropriate, the AOJ should readjudicate the remanded issues.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


